Filed pursuant to Rule 433 Registration No. 333-189888 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES F 1.250% SENIOR NOTES, DUE JUNE 16, 2017 FINAL TERM SHEET DATED JUNE 10, 2014 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: 1.250% Senior Notes, due June 16, 2017 Expected Ratings1: Aa3 / AA- / AA (Stable / Stable / Stable) Principal Amount: Issue Price: 99.962% Trade Date: June 10, 2014 Settlement Date: June 16, 2014 Maturity Date: June 16, 2017 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 1.250% Treasury Benchmark: 0.875% UST due May 2017 Treasury Benchmark Price: $99-31 ¼ Treasury Yield: 0.883% Re-offer Spread to Treasury Benchmark: T + 38bps Re-Offer Yield: 1.263% Fees: 0.15% Interest Payment Dates: Semi-annually on each June 16and December 16, beginning December 16, 2014 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. Payment Convention: Following business day convention, unadjusted Business Days: New York, Toronto Day Count Fraction: 30/360 Listing: None Optional Redemption: None CUSIP / ISIN: 78010UD20 / US78010UD206 Lead Managers and Joint Book Runners: RBC Capital Markets, LLC Morgan Stanley & Co. LLC Wells Fargo Securities, LLC Co-Managers: nabSecurities, LLC ANZ Securities, Inc. BB&T Capital Markets, a division of BB&T Securities, LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Standard Chartered Bank SunTrust Robinson Humphrey, Inc. Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC at 1-866-375-6829, Morgan Stanley & Co. LLC at 1-866-718-1649, or Wells Fargo Securities, LLC at 1-800-326-5897.
